Citation Nr: 1129161	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  08-14 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to personal assault.


REPRESENTATION

Appellant represented by:	Lauren Murphy, Claims Agent


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from January 1978 to November 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In May 2009 and October 2010, the Board remanded the claim for additional development.  The case has now been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran has a diagnosis of PTSD related to a military sexual trauma and the evidence corroborating the occurrence of the sexual trauma is, at the very least, evenly balanced.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for service connection on appeal, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.  

II.  Laws and Regulations

The law provides that service connection may be granted to a veteran for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.

Effective July 13, 2010, 38 C.F.R. § 3.304(f) (3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).

If the Veteran did not engage in combat with the enemy, his own testimony by itself is not sufficient to establish the incurrence of a stressor; rather, there must be service records or other credible supporting evidence to corroborate his testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 (1994).

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

III.  Factual Background and Legal Analysis

Considering the evidence in the light of the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for PTSD have been met.

In this case, the Veteran alleges that he was sexually assaulted by a platoon chaplain while he was stationed in Germany.  In various statements, he contends that he had to rely on the chaplain to help him get out of the military so he could return home and take care of his parents and that he could not report the incident.  In a June 2007 statement, he said that the assault occurred in December 1978 or in January or February 1979 while on NATO deployment.

The Veteran's service treatment records are unremarkable for any complaints, findings, or diagnoses related to a psychiatric disorder.  There is also no report or mention of a sexual assault.

The Veteran's military personnel records reflect that the Veteran was deployed from August to October 1978 and participated in BOLD GUARD, which was a NATO exercise conducted in West Germany.  His records do not reflect any other foreign service.  It was also noted that he had time lost in September 1979 for unauthorized absence, but there is no indication that disciplinary action was taken.  His performance evaluations remained fairly consistent throughout service.

VA outpatient treatment records dated from April 2007 show periodic treatment for PTSD related to military sexual trauma (MST).  The medical records also show treatment for related anxiety, paranoid ideation, bipolar symptomatology, alcohol, and polysubstance abuse.  

The Veteran has also submitted various lay statements from friends and family members that attest to the fact that the Veteran told them that he was sexually assaulted during his military service.  

The report of a December 2010 VA PTSD examination reflects the Veteran's above-noted history and a diagnosis of PTSD, but no medical opinion was provided.  The RO requested further clarification in the form of a medical opinion regarding the existence of a military sexual trauma stressor.  In an April 2011 addendum, the December 2010 VA examiner, a psychologist, opined that the Veteran's presentation was consistent with the reexperience of a traumatic event such as sexual assault.  The examiner noted that the Veteran's treating psychiatric, Dr. S, opined that the Veteran had symptoms consistent with PTSD subsequent to sexual assault, including a reluctance to initially speak about the assault, a history of high levels of anxiety, nightmares, and depression, and a history of the use of alcohol to numb his feelings.  

In this case, the Veteran's service treatment records and military personnel records do not confirm the occurrence of the alleged sexual assault; however, a VA psychiatrist and psychologist have both opined that the Veteran's subsequent presentation and psychiatric history are consistent with having experienced a military sexual trauma.  They also have diagnosed the Veteran with PTSD related to this stressor.  

Given the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD are met. 
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


